Citation Nr: 1756178	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Whether new and material evidence has been received to reopen the previously denied claim for service connection for acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) 

The Veteran testified at a June 2017 video conference hearing before the undersigned Veterans Law Judge (VLJ).

The issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a March 2014 notice of disagreement and an April 2015 VA Form 9, the Veteran stated that he began receiving treatment for a psychiatric disorder at the Beckley West Virginia VAMC in 1976.  

In April 1991, the RO requested VA treatment records from the Beckley, West Virginia VAMC.  However, only records dated from January 1990 forward were requested, received, and associated with the claims file.  As such, on remand the RO must attempt to obtain any outstanding VA treatment records from the Beckley West Virginia VAMC.

During the June 2017 hearing the Veteran testified that he received mental health counseling while still in service.  The Veteran also reported that he was first diagnosed with a psychiatric disorder while in service.  The Veteran stated that he reported to two sick calls for mental hygiene appointments while stationed at Ft. Jackson, South Carolina.  

In June 2016 some of the Veteran's service treatment records were associated with the claims file.  These records included treatment records from the Ft. Jackson podiatry clinic and the troop medical clinic, but did not contain records from the Ft. Jackson Army Hospital.  Additionally, the Veteran has also asserted that he was processed out of service under a mental hygiene petition.  See March 2014 notice of disagreement; April 2015 VA Form 9.  However, it does not appear that the RO has attempted to obtain the Veteran's service personnel records.  

On remand, the RO should attempt to obtain outstanding service treatment records or service personnel records, if any.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to specifically include any relevant records from the Beckley West Virginia VAMC beginning in April 1976.  Archived records should be requested.

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Undertake appropriate development to obtain any outstanding service treatment records, to include records from the Ft. Jackson Army Hospital for mental hygiene visits dated in or around February 1976 through April 1976. 

3.  Undertake appropriate development to obtain any outstanding military personnel records, to specifically include records pertaining to Article 15 actions during the Veteran's active military service, if any.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


